                                                                                 1    BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      Jonathan C. Sandler (State Bar No. 227532)
                                                                                 2    jsandler@bhfs.com
                                                                                      2049 Century Park East, Suite 3550
                                                                                 3    Los Angeles, CA 90067
                                                                                      Telephone: 310.500.4600
                                                                                 4    Facsimile: 310.500.4602
                                                                                 5    Attorneys for Defendant
                                                                                      NELNET SERVICING, LLC d/b/a FIRSTMARK
                                                                                 6    SERVICES
                                                                                 7
                                                                                 8                             UNITED STATES DISTRICT COURT
                                                                                 9                        CENTRAL DISTRICT OF CALIFORNIA
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                                 SOUTHERN DIVISION
                                                                                 11
                                            410 Seventeenth Street, Suite 2200




                                                                                 12   JESSICA STOCK,                           Case No. 8:18-CV-01363-CJC (KESx)
                                                 Denver, CO 80202-4432




                                                                                      INDIVIDUALLY AND ON
                                                                                 13   BEHALF OF ALL OTHERS                     ORDER RE STIPULATED
                                                                                      SIMILARLY SITUATED,                      PROTECTIVE ORDER
                                                                                 14
                                                                                                  Plaintiff,                   Hon. Magistrate Karen E. Scott
                                                                                 15
                                                                                            v.
                                                                                 16
                                                                                      FIRSTMARK SERVICES,
                                                                                 17
                                                                                                  Defendant.
                                                                                 18
                                                                                 19
                                                                                 20   1.    A. PURPOSES AND LIMITATIONS
                                                                                 21         Discovery in this action is likely to involve production of confidential,
                                                                                 22   proprietary, or private information for which special protection from public
                                                                                 23   disclosure and from use for any purpose other than prosecuting this litigation may
                                                                                 24   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                                                                 25   enter the following Stipulated Protective Order. The parties acknowledge that this
                                                                                 26   Order does not confer blanket protections on all disclosures or responses to
                                                                                 27   discovery and that the protection it affords from public disclosure and use extends
                                                                                 28   only to the limited information or items that are entitled to confidential treatment

                                                                                                                               1
                                                                                 1    under the applicable legal principles. The parties further acknowledge, as set forth
                                                                                 2    in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
                                                                                 3    file confidential information under seal; Civil Local Rule 79-5 sets forth the
                                                                                 4    procedures that must be followed and the standards that will be applied when a
                                                                                 5    party seeks permission from the court to file material under seal.
                                                                                 6          B. GOOD CAUSE STATEMENT
                                                                                 7          This action is likely to involve disclosure of confidential personally
                                                                                 8    identifiable information concerning non-parties (including consumers and
                                                                                 9    Defendant’s current and former employees), as well as valuable research,
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   development, commercial, financial, technical and/or proprietary information of
                                                                                 11   Defendant for which special protection from public disclosure and from use for any
                                            410 Seventeenth Street, Suite 2200




                                                                                 12   purpose other than prosecution of this action is warranted. Such confidential and
                                                 Denver, CO 80202-4432




                                                                                 13   proprietary materials and information consist of, among other things, confidential
                                                                                 14   business or financial information, information regarding confidential business
                                                                                 15   practices, or other confidential research, development, or commercial information
                                                                                 16   (including information implicating privacy rights of third parties), information
                                                                                 17   otherwise generally unavailable to the public, or which may be privileged or
                                                                                 18   otherwise protected from disclosure under state or federal statutes, court rules, case
                                                                                 19   decisions, or common law. Accordingly, to expedite the flow of information, to
                                                                                 20   facilitate the prompt resolution of disputes over confidentiality of discovery
                                                                                 21   materials, to adequately protect information the parties are entitled to keep
                                                                                 22   confidential, to ensure that the parties are permitted reasonable necessary uses of
                                                                                 23   such material in preparation for and in the conduct of trial, to address their handling
                                                                                 24   at the end of the litigation, and serve the ends of justice, a protective order for such
                                                                                 25   information is justified in this matter. It is the intent of the parties that information
                                                                                 26   will not be designated as confidential for tactical reasons and that nothing be so
                                                                                 27   designated without a good faith belief that it has been maintained in a confidential,
                                                                                 28   non-public manner, and there is good cause why it should not be part of the public
                                                                                                                                 2
                                                                                 1    record of this case.
                                                                                 2    2.     DEFINITIONS
                                                                                 3           2.1    Action: this pending lawsuit, Jessica Stock v. Firstmark Services, No.
                                                                                 4    8:18-CV-01363-CJC (KESx).
                                                                                 5           2.2    Challenging Party: a Party or Non-Party that challenges the
                                                                                 6    designation of information or items under this Order.
                                                                                 7           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                                                                                 8    how it is generated, stored or maintained) or tangible things that qualify for
                                                                                 9    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   the Good Cause Statement.
                                                                                 11          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
                                            410 Seventeenth Street, Suite 2200




                                                                                 12   their support staff).
                                                 Denver, CO 80202-4432




                                                                                 13          2.5    Designating Party: a Party or Non-Party that designates information or
                                                                                 14   items that it produces in disclosures or in responses to discovery as
                                                                                 15   “CONFIDENTIAL.”
                                                                                 16          2.6    Disclosure or Discovery Material: all items or information, regardless
                                                                                 17   of the medium or manner in which it is generated, stored, or maintained (including,
                                                                                 18   among other things, answers to interrogatories, responses to requests for admission,
                                                                                 19   deposition testimony, transcripts, tangible things, and other information disclosed
                                                                                 20   pursuant to the disclosure or discovery duties created by the Federal Rules of Civil
                                                                                 21   Procedure), that are produced or generated in disclosures or responses to discovery
                                                                                 22   in this matter. In addition, Disclosure or Discovery Material shall include emails,
                                                                                 23   writings, drawings, graphs, charts, photographs, phone records, and other data
                                                                                 24   compilations from which information can be obtained. See Fed. R. Civ. P. 34(a).
                                                                                 25          2.7    Expert: a person with specialized knowledge or experience in a matter
                                                                                 26   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                                                 27   an expert witness or as a consultant in this Action.
                                                                                 28          2.8    House Counsel: attorneys who are employees of a party to this Action.
                                                                                                                                 3
                                                                                 1    House Counsel does not include Outside Counsel of Record or any other outside
                                                                                 2    counsel.
                                                                                 3          2.9    Non-Party: any natural person, partnership, corporation, association, or
                                                                                 4    other legal entity not named as a Party to this action.
                                                                                 5          2.10 Outside Counsel of Record: attorneys who are not employees of a
                                                                                 6    party to this Action but are retained to represent or advise a party to this Action and
                                                                                 7    have appeared in this Action on behalf of that party or are affiliated with a law firm
                                                                                 8    which has appeared on behalf of that party, and includes support staff.
                                                                                 9          2.11 Party: any party to this Action, including all of its officers, directors,
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                                                 11   support staffs).
                                            410 Seventeenth Street, Suite 2200




                                                                                 12         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                                 Denver, CO 80202-4432




                                                                                 13   Discovery Material in this Action.
                                                                                 14         2.13 Professional Vendors: persons or entities that provide litigation
                                                                                 15   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                                                 16   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                                                 17   and their employees and subcontractors.
                                                                                 18         2.14 Protected Material: any Disclosure or Discovery Material that is
                                                                                 19   designated as “CONFIDENTIAL.”
                                                                                 20         2.15 Receiving Party: a Party that receives Disclosure or Discovery
                                                                                 21   Material from a Producing Party.
                                                                                 22   3.    SCOPE
                                                                                 23         The protections conferred by this Stipulation and Order cover not only
                                                                                 24   Protected Material (as defined above), but also (1) any information copied or
                                                                                 25   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                                                 26   compilations of Protected Material; and (3) any testimony, conversations, or
                                                                                 27   presentations by Parties or their Counsel that might reveal Protected Material.
                                                                                 28   Any use of Protected Material at trial shall be governed by the orders of the trial
                                                                                                                                 4
                                                                                 1    judge. This Order does not govern the use of Protected Material at trial.
                                                                                 2          In the event Electronically Stored Information (“ESI”) is disclosed or
                                                                                 3    discovered in the course of this Action, including, but not limited to, ESI provided
                                                                                 4    on hard disks or other magnetic data storage disks, removable disks and/or drives,
                                                                                 5    portions thereof, or digital images of data storage disks or drives, such information
                                                                                 6    may be designated as “CONFIDENTIAL” in a written communication, including,
                                                                                 7    but not limited to email, by entitling the electronic file as “CONFIDENTIAL,” or
                                                                                 8    through other appropriate designation.
                                                                                 9    4.    DURATION
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10         Even after final disposition of this litigation, the confidentiality obligations
                                                                                 11   imposed by this Order shall remain in effect until a Designating Party agrees
                                            410 Seventeenth Street, Suite 2200




                                                                                 12   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                 Denver, CO 80202-4432




                                                                                 13   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
                                                                                 14   with or without prejudice; and (2) final judgment herein after the completion and
                                                                                 15   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                                                                 16   including the time limits for filing any motions or applications for extension of time
                                                                                 17   pursuant to applicable law.
                                                                                 18   5.    DESIGNATING PROTECTED MATERIAL
                                                                                 19         5.1    Exercise of Restraint and Care in Designating Material for Protection.
                                                                                 20   Each Party or Non-Party that designates information or items for protection under
                                                                                 21   this Order must take care to limit any such designation to specific material that
                                                                                 22   qualifies under the appropriate standards. The Designating Party must designate for
                                                                                 23   protection only those parts of material, documents, items, or oral or written
                                                                                 24   communications that qualify so that other portions of the material, documents,
                                                                                 25   items, or communications for which protection is not warranted are not swept
                                                                                 26   unjustifiably within the ambit of this Order.
                                                                                 27         Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                                                 28   that are shown to be clearly unjustified or that have been made for an improper
                                                                                                                                5
                                                                                 1    purpose (e.g., to unnecessarily encumber the case development process or to
                                                                                 2    impose unnecessary expenses and burdens on other parties) may expose the
                                                                                 3    Designating Party to sanctions.
                                                                                 4          If it comes to a Designating Party’s attention that information or items that it
                                                                                 5    designated for protection do not qualify for protection, that Designating Party must
                                                                                 6    promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                                                 7          5.2    Manner and Timing of Designations. Except as otherwise provided in
                                                                                 8    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                                                 9    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   under this Order must be clearly so designated before the material is disclosed or
                                                                                 11   produced.
                                            410 Seventeenth Street, Suite 2200




                                                                                 12         Designation in conformity with this Order requires:
                                                 Denver, CO 80202-4432




                                                                                 13                (a)   for information in documentary form (e.g., paper or electronic
                                                                                 14   documents, but excluding transcripts of depositions or other pretrial or trial
                                                                                 15   proceedings), that the Producing Party affix at a minimum, the legend
                                                                                 16   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                                                                 17   contains protected material. If only a portion or portions of the material on a page
                                                                                 18   qualifies for protection, the Producing Party, to the extent practicable, also must
                                                                                 19   clearly identify the protected portion(s) (e.g., by making appropriate markings in
                                                                                 20   the margins).
                                                                                 21                A Party or Non-Party that makes original documents available for
                                                                                 22   inspection need not designate them for protection until after the inspecting Party
                                                                                 23   has indicated which documents it would like copied and produced. During the
                                                                                 24   inspection and before the designation, all of the material made available for
                                                                                 25   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
                                                                                 26   identified the documents it wants copied and produced, the Producing Party must
                                                                                 27   determine which documents, or portions thereof, qualify for protection under this
                                                                                 28   Order. Then, before producing the specified documents, the Producing Party must
                                                                                                                                6
                                                                                 1    affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
                                                                                 2    If only a portion or portions of the material on a page qualifies for protection, the
                                                                                 3    Producing Party, to the extent practicable, also must clearly identify the protected
                                                                                 4    portion(s) (e.g., by making appropriate markings in the margins).
                                                                                 5                 (b)    for testimony given in depositions that the Designating Party
                                                                                 6    identify the Disclosure or Discovery Material on the record, before the close of the
                                                                                 7    deposition all protected testimony.
                                                                                 8                 (c)    for information produced in some form other than documentary
                                                                                 9    and for any other tangible items, that the Producing Party affix in a prominent place
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   on the exterior of the container or containers in which the information is stored the
                                                                                 11   legend “CONFIDENTIAL.” If only a portion or portions of the information
                                            410 Seventeenth Street, Suite 2200




                                                                                 12   warrants protection, the Producing Party, to the extent practicable, shall identify the
                                                 Denver, CO 80202-4432




                                                                                 13   protected portion(s).
                                                                                 14         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                                                 15   failure to designate qualified information or items does not, standing alone, waive
                                                                                 16   the Designating Party’s right to secure protection under this Order for such
                                                                                 17   material. Upon timely correction of a designation, the Receiving Party must make
                                                                                 18   reasonable efforts to assure that the material is treated in accordance with the
                                                                                 19   provisions of this Order.
                                                                                 20   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                                 21         6.1    Timing of Challenges.      Any Party or Non-Party may challenge a
                                                                                 22   designation of confidentiality at any time that is consistent with the Court’s
                                                                                 23   Scheduling Order.
                                                                                 24         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                                                                                 25   resolution process under Local Rule 37.1 et seq. or follow the procedures for
                                                                                 26   informal, telephonic discovery hearings on the Court's website.
                                                                                 27         6.3    The burden of persuasion in any such challenge proceeding shall be on
                                                                                 28   the Designating Party. Frivolous challenges, and those made for an improper
                                                                                                                                7
                                                                                 1    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                                                                 2    parties) may expose the Challenging Party to sanctions. Unless the Designating
                                                                                 3    Party has waived or withdrawn the confidentiality designation, all parties shall
                                                                                 4    continue to afford the material in question the level of protection to which it is
                                                                                 5    entitled under the Producing Party’s designation until the Court rules on the
                                                                                 6    challenge.
                                                                                 7    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                                 8          7.1    Basic Principles. A Receiving Party may use Protected Material that is
                                                                                 9    disclosed or produced by another Party or by a Non-Party in connection with this
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   Action only for prosecuting, defending, or attempting to settle this Action. Such
                                                                                 11   Protected Material may be disclosed only to the categories of persons and under the
                                            410 Seventeenth Street, Suite 2200




                                                                                 12   conditions described in this Order.       When the Action has been terminated, a
                                                 Denver, CO 80202-4432




                                                                                 13   Receiving Party must comply with the provisions of section 13 below (FINAL
                                                                                 14   DISPOSITION).
                                                                                 15         Protected Material must be stored and maintained by a Receiving Party at a
                                                                                 16   location and in a secure manner that ensures that access is limited to the persons
                                                                                 17   authorized under this Order.
                                                                                 18         7.2    Disclosure of “CONFIDENTIAL” Information or Items.              Unless
                                                                                 19   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                                                 20   Receiving    Party     may     disclose   any   information   or   item   designated
                                                                                 21   “CONFIDENTIAL” only to:
                                                                                 22                (a)     the Receiving Party’s Outside Counsel of Record in this Action,
                                                                                 23   as well as employees of said Outside Counsel of Record to whom it is reasonably
                                                                                 24   necessary to disclose the information for this Action;
                                                                                 25                (b)     the officers, directors, and employees (including House
                                                                                 26   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
                                                                                 27   Action;
                                                                                 28                (c)     Experts (as defined in this Order) of the Receiving Party to
                                                                                                                                 8
                                                                                 1    whom disclosure is reasonably necessary for this Action and who have signed the
                                                                                 2    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                                 3                   (d)   the court and its personnel;
                                                                                 4                   (e)   court reporters and their staff;
                                                                                 5                   (f)   professional jury or trial consultants, mock jurors, and
                                                                                 6    Professional Vendors to whom disclosure is reasonably necessary for this Action
                                                                                 7    and who have signed the “Acknowledgment and Agreement to Be Bound”
                                                                                 8    (Exhibit A);
                                                                                 9                   (g)   the author or recipient of a document containing the information
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   or a custodian or other person who otherwise possessed or knew the information;
                                                                                 11                  (h)   during their depositions, witnesses ,and attorneys for witnesses,
                                            410 Seventeenth Street, Suite 2200




                                                                                 12   in the Action to whom disclosure is reasonably necessary provided: (1) the
                                                 Denver, CO 80202-4432




                                                                                 13   deposing party requests that the witness sign the form attached as Exhibit 1 hereto;
                                                                                 14   and (2) they will not be permitted to keep any confidential information unless they
                                                                                 15   sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
                                                                                 16   otherwise agreed by the Designating Party or ordered by the court. Pages of
                                                                                 17   transcribed deposition testimony or exhibits to depositions that reveal Protected
                                                                                 18   Material may be separately bound by the court reporter and may not be disclosed to
                                                                                 19   anyone except as permitted under this Stipulated Protective Order; and
                                                                                 20                  (i)   any mediator or settlement officer, and their supporting
                                                                                 21   personnel, mutually agreed upon by any of the parties engaged in settlement
                                                                                 22   discussions.
                                                                                 23   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                                                                 24   IN OTHER LITIGATION
                                                                                 25         If a Party is served with a subpoena or a court order issued in other litigation
                                                                                 26   that compels disclosure of any information or items designated in this Action as
                                                                                 27   “CONFIDENTIAL,” that Party must:
                                                                                 28                  (a)   before making any disclosure or production of Protected
                                                                                                                                  9
                                                                                 1    Material, promptly notify in writing the Designating Party. Such notification shall
                                                                                 2    include a copy of the subpoena or court order;
                                                                                 3                 (b)   promptly notify in writing the party who caused the subpoena or
                                                                                 4    order to issue in the other litigation that some or all of the material covered by the
                                                                                 5    subpoena or order is subject to this Protective Order.       Such notification shall
                                                                                 6    include a copy of this Stipulated Protective Order; and
                                                                                 7                 (c)   cooperate with respect to all reasonable procedures sought to be
                                                                                 8    pursued by the Designating Party whose Protected Material may be affected.
                                                                                 9                 If the Designating Party timely seeks a protective order, the Party
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   served with the subpoena or court order shall not produce any information
                                                                                 11   designated in this action as “CONFIDENTIAL” before a determination by the court
                                            410 Seventeenth Street, Suite 2200




                                                                                 12   from which the subpoena or order issued, unless the Party has obtained the
                                                 Denver, CO 80202-4432




                                                                                 13   Designating Party’s permission. The Designating Party shall bear the burden and
                                                                                 14   expense of seeking protection in that court of its confidential material and nothing
                                                                                 15   in these provisions should be construed as authorizing or encouraging a Receiving
                                                                                 16   Party in this Action to disobey a lawful directive from another court.
                                                                                 17   9.    A    NON-PARTY’S        PROTECTED           MATERIAL     SOUGHT       TO    BE
                                                                                 18   PRODUCED IN THIS LITIGATION
                                                                                 19                (a)   The terms of this Order are applicable to information produced
                                                                                 20   by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
                                                                                 21   information produced by Non-Parties in connection with this litigation is protected
                                                                                 22   by the remedies and relief provided by this Order. Nothing in these provisions
                                                                                 23   should be construed as prohibiting a Non-Party from seeking additional protections.
                                                                                 24                (b)   In the event that a Party is required, by a valid discovery
                                                                                 25   request, to produce a Non-Party’s confidential information in its possession, and the
                                                                                 26   Party is subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                                                 27   confidential information, then the Party shall:
                                                                                 28                      (1)    promptly notify in writing the Requesting Party and the
                                                                                                                                10
                                                                                 1    Non-Party that some or all of the information requested is subject to a
                                                                                 2    confidentiality agreement with a Non-Party;
                                                                                 3                       (2)    promptly provide the Non-Party with a copy of the
                                                                                 4    Stipulated Protective Order in this Action, the relevant discovery request(s), and a
                                                                                 5    reasonably specific description of the information requested; and
                                                                                 6                       (3)    make the information requested available for inspection
                                                                                 7    by the Non-Party, if requested.
                                                                                 8                 (c)   If the Non-Party fails to seek a protective order from this court
                                                                                 9    within 14 days of receiving the notice and accompanying information, the
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   Receiving Party may produce the Non-Party’s confidential information responsive
                                                                                 11   to the discovery request. If the Non-Party timely seeks a protective order, the
                                            410 Seventeenth Street, Suite 2200




                                                                                 12   Receiving Party shall not produce any information in its possession or control that
                                                 Denver, CO 80202-4432




                                                                                 13   is subject to the confidentiality agreement with the Non-Party before a
                                                                                 14   determination by the court. Absent a court order to the contrary, the Non-Party
                                                                                 15   shall bear the burden and expense of seeking protection in this court of its Protected
                                                                                 16   Material.
                                                                                 17   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                                 18         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                                                 19   Protected Material to any person or in any circumstance not authorized under this
                                                                                 20   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                                                 21   writing the Designating Party of the unauthorized disclosures, (b) use its best
                                                                                 22   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
                                                                                 23   person or persons to whom unauthorized disclosures were made of all the terms of
                                                                                 24   this Order, and (d) request such person or persons to execute the “Acknowledgment
                                                                                 25   and Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                                                 26   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                                 27   PROTECTED MATERIAL
                                                                                 28         Pursuant to Fed. R. Evid. 502(d), a party’s disclosure or production of any
                                                                                                                               11
                                                                                 1    documents or information in this proceeding shall not, for the purposes of this
                                                                                 2    proceeding or any other proceeding in any other court, constitute a waiver by that
                                                                                 3    party of any privilege or protection applicable to those documents, including the
                                                                                 4    attorney-client privilege, work product protection, and any other privilege or
                                                                                 5    protection recognized by law.       The provisions of Fed. R. Evid. 502(b) are
                                                                                 6    inapplicable to the production of documents or information under this Protective
                                                                                 7    Order. Specifically, there has been no waiver if a party discloses privileged or
                                                                                 8    protected information inadvertently or otherwise, regardless of whether the party
                                                                                 9    took reasonable steps to prevent the disclosure or to rectify the error.        Such
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   inadvertently   produced    documents     or   information    shall   be   considered
                                                                                 11   CONFIDENTIAL under this Protective Order. Anyone receiving any such
                                            410 Seventeenth Street, Suite 2200




                                                                                 12   privileged or protected documents or information shall return them to the producing
                                                 Denver, CO 80202-4432




                                                                                 13   party, upon request, within three (3) business days of receiving such request, delete
                                                                                 14   any versions of the documents it maintains, make no use of the information
                                                                                 15   contained therein regardless of whether the receiving party agrees with the claim of
                                                                                 16   privilege and/or work product protection, and take reasonable steps to retrieve the
                                                                                 17   documents or information if the receiving person disclosed it before being notified.
                                                                                 18   12.   MISCELLANEOUS
                                                                                 19         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                                                 20   person to seek its modification by the Court in the future.
                                                                                 21         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                                 22   Protective Order no Party waives any right it otherwise would have to object to
                                                                                 23   disclosing or producing any information or item on any ground not addressed in
                                                                                 24   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                                                                                 25   any ground to use in evidence of any of the material covered by this Protective
                                                                                 26   Order.
                                                                                 27         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                                                 28   Protected Material must comply with Civil Local Rule 79-5. Protected Material
                                                                                                                                12
                                                                                 1    may only be filed under seal pursuant to a court order authorizing the sealing of the
                                                                                 2    specific Protected Material at issue. If a Party's request to file Protected Material
                                                                                 3    under seal is denied by the court, then the Receiving Party may file the information
                                                                                 4    in the public record unless otherwise instructed by the court.
                                                                                 5    13.   FINAL DISPOSITION
                                                                                 6          After the final disposition of this Action, as defined in paragraph 4, within 60
                                                                                 7    days of a written request by the Designating Party, each Receiving Party must
                                                                                 8    return all Protected Material to the Producing Party or destroy such material. As
                                                                                 9    used in this subdivision, “all Protected Material” includes all copies, abstracts,
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   compilations, summaries, and any other format reproducing or capturing any of the
                                                                                 11   Protected Material. Whether the Protected Material is returned or destroyed, the
                                            410 Seventeenth Street, Suite 2200




                                                                                 12   Receiving Party must submit a written certification to the Producing Party (and, if
                                                 Denver, CO 80202-4432




                                                                                 13   not the same person or entity, to the Designating Party) by the 60 day deadline that
                                                                                 14   (1) identifies (by category, where appropriate) all the Protected Material that was
                                                                                 15   returned or destroyed and (2) affirms that the Receiving Party has not retained any
                                                                                 16   copies, abstracts, compilations, summaries or any other format reproducing or
                                                                                 17   capturing any of the Protected Material. Notwithstanding this provision, Counsel
                                                                                 18   are entitled to retain an archival copy of all pleadings, motion papers, trial,
                                                                                 19   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                                                                                 20   and trial exhibits, expert reports, attorney work product, and consultant and expert
                                                                                 21   work product, even if such materials contain Protected Material. Any such archival
                                                                                 22   copies that contain or constitute Protected Material remain subject to this Protective
                                                                                 23   Order as set forth in Section 4.
                                                                                 24   //
                                                                                 25   //
                                                                                 26   //
                                                                                 27   //
                                                                                 28   //
                                                                                                                                13
                                                                                 1    14.   Any violation of this Order may be punished by any and all appropriate
                                                                                 2    measures including, without limitation, contempt proceedings and/or monetary
                                                                                 3    sanctions.
                                                                                 4
                                                                                 5    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                                 6
                                                                                      DATED: January 28, 2019
                                                                                 7
                                                                                 8    By: /s/ Matthew M. Loker
                                                                                 9    MATTHEW M. LOKER, ESQ.
                                                                                      KAZEROUNI LAW GROUP, APC
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10
                                                                                      ATTORNEY FOR PLAINTIFF
                                                                                 11
                                            410 Seventeenth Street, Suite 2200




                                                                                 12   DATED: January 28, 2019
                                                 Denver, CO 80202-4432




                                                                                 13
                                                                                      By: /s/ Jonathan C. Sandler
                                                                                 14
                                                                                      JONATHAN C. SANDLER, ESQ.
                                                                                 15
                                                                                      BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                 16   ATTORNEY FOR DEFENDANT
                                                                                 17
                                                                                 18   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                                                 19   DATED: January 30, 2019
                                                                                 20
                                                                                 21
                                                                                 22   Karen E. Scott
                                                                                      United States Magistrate Judge
                                                                                 23
                                                                                 24
                                                                                 25
                                                                                 26
                                                                                 27
                                                                                 28
                                                                                                                           14
                                                                                 1                                        EXHIBIT A
                                                                                 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                                 3    I,    ____________________________            [print   or   type   full   name],   of
                                                                                 4    _____________________ [print or type full address], declare under penalty of
                                                                                 5    perjury that I have read in its entirety and understand the Stipulated Protective
                                                                                 6    Order that was issued by the United States District Court for the Central District of
                                                                                 7    California on [date] in the case of Jessica Stock v. Firstmark Services, No. 8:18-
                                                                                 8    CV-01363-CJC (KESx). I agree to comply with and to be bound by all the terms of
                                                                                 9    this Stipulated Protective Order and I understand and acknowledge that failure to so
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   comply could expose me to sanctions and punishment in the nature of contempt. I
                                                                                 11   solemnly promise that I will not disclose in any manner any information or item
                                            410 Seventeenth Street, Suite 2200




                                                                                 12   that is subject to this Stipulated Protective Order to any person or entity except in
                                                 Denver, CO 80202-4432




                                                                                 13   strict compliance with the provisions of this Order.
                                                                                 14   I further agree to submit to the jurisdiction of the United States District Court for
                                                                                 15   the Central District of California for the purpose of enforcing the terms of this
                                                                                 16   Stipulated Protective Order, even if such enforcement proceedings occur after
                                                                                 17   termination of this action. I hereby appoint _____________________ [print or type
                                                                                 18   full name] of ____________________________ [print or type full address and
                                                                                 19   telephone number] as my California agent for service of process in connection with
                                                                                 20   this action or any proceedings related to enforcement of this Stipulated Protective
                                                                                 21   Order.
                                                                                 22   Date: __________________________
                                                                                 23   City and State where sworn and signed: ___________________________
                                                                                 24   Printed name: ____________________
                                                                                 25   Signature: _______________________
                                                                                 26
                                                                                 27
                                                                                 28
                                                                                                                                1
